

115 HR 6061 IH: Formally List Your Travel Act
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6061IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the head of each agency to submit to the Government Accountability Office a monthly
			 travel log, and for other purposes.
	
 1.Short titleThis Act may be cited as the Formally List Your Travel Act or the FLY Act. 2.Requirement to submit monthly travel logs (a)In generalBeginning October 1, 2018, on the first day of each month, an agency head shall submit to the Comptroller General of the United States a record of any official travel itinerary (referred to in this section as a travel log) of the agency head for the previous month.
			(b)Penalty
 (1)Beginning with the fiscal quarter beginning on January 1, 2019, an agency head shall, out of funds appropriated specifically for the office of the agency head, pay to the general fund of the Treasury an amount equal to one percent of the annual budget of such office for each month during the previous quarter with respect to which the agency head has not submitted a travel log by the last day of such previous quarter.
 (2)Beginning with fiscal year 2020, in the case of an agency head who has not submitted any travel log during the previous fiscal year, the annual budget for the office of such agency head for the fiscal year shall be reduced by 15 percent.
 (c)Annual reportNot later than September 30 of each fiscal year, an agency head shall submit to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate a report on the total amount of official travel expenses incurred by the agency head during such fiscal year.
 (d)ProhibitionAny agency head who holds a Senate-confirmed position may not purchase a first class seat on an airplane using Federal funds.
 (e)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. 